Citation Nr: 0945524	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected avascular necrosis (AVN) of the left hip 
(left hip disability).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to 
December 1985, and from March 1995 to June 1995.  He also had 
periods of reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and February 2005, rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California and San Diego, California, 
respectively.  

The August 2004 rating decision awarded service connection 
for a left hip disability with a noncompensable rating, and 
the February 2005 rating decision increased this rating to 10 
percent disabling.  Jurisdiction of the claims file was 
subsequently transferred to the Portland, Oregon RO.  

In a July 2009 letter, the Veteran withdrew his claims for 
increased rating of the right hip and low back disabilities.  
He also requested that his arm, hand, finger disability be 
reconsidered for service connection.  It appears that no 
action has been taken regarding that request.  Thus, the 
Board refers this to the RO for any additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left hip disability is not manifested by 
flexion of the thigh limited to 30 degrees, ankylosis of the 
hip, limited abduction of the thigh lost to 10 degrees, 
malunion of the femur, a flail joint of the hip, or 
shortening of the left leg more than 2 cm.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected AVN of the left hip have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5250-5255, 
5275 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2003, March 2008, and May 2009, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his underlying claim for service 
connection and his increased rating request, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the March 
2008 notice.  As such, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities 
under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial July 2003 notice was given prior to 
the appealed AOJ decisions, dated in August 2004 and February 
2005.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disability, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

In January 2009, VA requested Social Security Administration 
(SSA) records as the Veteran reported applying for disability 
benefits.  That same month the SSA replied that it was unable 
to locate any of the Veteran's medical records.  The Veteran 
also indicated that same month that he had submitted a 
fraction of the same medical documents that were already in 
VA's possession to SSA.  As such, the Board finds that 
another attempt to obtain SSA records is unnecessary as the 
Veteran has identified them as duplicative of what is already 
associated with his VA claims file.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran contends that his left hip disability warrants a 
rating in excess of 10 percent.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  These 
factors have been considered by the Board in reaching this 
decision.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's left hip disability is currently listed as 
being rated under 38 C.F.R. § 4.71a, Diagnostic Code 5251 for 
limitation of extension of the thigh.  Under Diagnostic Code 
5251, 10 percent disability rating is assigned where there is 
limitation of extension of the thigh to 5 degrees.  This is 
the highest rating available under this code.  The Board 
notes, however, that it appears as though the 10 percent 
rating is based upon painful limitation of motion and 
functional loss.  

The Veteran is currently diagnosed as having degenerative 
joint disease of the left hip, and under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Other relevant diagnostic codes include, Diagnostic Code 
5252, which pertains to limitation of flexion of the thigh.  
Under that code, a 10 percent rating is assigned for flexion 
limited to 45 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252.

The Veteran's left hip disability could also be rated as 
limitation of abduction, adduction or rotation under 38 
C.F.R. § 4.71a, Diagnostic Code 5253.  Diagnostic Code 5253 
provides a 10 percent rating for limitation of rotation of 
the thigh when a veteran cannot toe-out his affected leg more 
than 15 degrees.  A 10 percent rating is also warranted for 
limitation of adduction of the thigh when a veteran cannot 
cross the affected leg.  A 20 percent rating is warranted for 
limitation of abduction of the thigh when motion of the 
affected leg is lost beyond 10 degrees.

Under Diagnostic Code 5255, a 10 percent rating is assigned 
where there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires moderate knee or 
hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

By way of background, the Veteran was treated for severe 
reactions to exposure to poison ivy and poison oak during 
service.  He was treated with significant amounts of steroids 
such as prednisone.  His post-service treating physicians 
indicated that this was the likely cause of his left hip AVN.  
The Veteran is currently service-connected for right hip AVN 
and is assigned a 20 percent rating following a total right 
hip replacement.  In the Veteran's June 2003 claim for 
service connection for his left hip disability, he indicated 
that he was told his left hip had begun to show slight signs 
of AVN.  

Private treatment records dated around the time the Veteran 
filed for service connection reveal treatment for lumbosacral 
pain and weakness in the right lower extremity, and in the 
right buttock, hip and thigh.  A May 2003 private orthopedic 
consultation report reflects treatment for his right AVN.  
The physical examination revealed equal leg length.  Flexion 
of the left hip was from 0 to 120 degrees, and he was found 
to have negative flexion internal rotation impingement test 
on the left.  The left hip strength was noted to be good.  
Following x-rays, the left hip did not show any radiographic 
signs of involvement or collapse.  Later it was noted, that 
the left hip was shown to have small anterior involvement, 
but without collapse.  He was diagnosed as having a small 
involvement of AVN on the left with a grade of I-A, less than 
15 percent involvement with a fairly good prognosis.  A June 
2003 private treatment record notes that the Veteran's left 
hip shows early involvement of AVN.  No range of motion 
testing was performed on the left hip in June 2003.  The 
Veteran underwent a core decompression and grafting with bone 
morphogenetic protein to stimulate growth in his precollapsed 
left hip in January 2004.  

Following the grant of service connection in August 2004, the 
Veteran underwent a VA examination of the joints in October 
2004.  During this examination, the Veteran reported left hip 
pain of 3 to 6 on a scale of 1 to 10, with 10 being the most 
severe pain.  He described this pain as mostly dull, but is 
exacerbated with any activity such as sitting, standing, 
walking, or climbing.  He advised that he experiences severe 
pain at least twice weekly, and it is alleviated upon 
stopping certain activities or using pain medications.  
Physical examination of the hips revealed no asymmetry of 
that iliac crests or greater trochanters.  The leg length was 
noted to be equal without any deficit bilaterally.  There was 
no instability, crepitus, or tenderness of the hips on 
palpation.  Range of motion testing revealed flexion (knee 
extended) on the left to 80 degrees with pain and grimacing, 
hyperextension to 30 degrees, and flexion (knee bent) to 110 
degrees.  Adduction was to 30 degrees, internal rotation was 
to 35 degrees, and external rotation was to 40 degrees.  The 
examiner indicated that all range of motion testing was with 
pain and grimacing.  X-rays revealed an intact left hip with 
normal soft tissues.  The Veteran was diagnosed as having 
left hip strain with history of AVN, status-post morphogenic 
protein bone graft.  The examiner indicated that when 
considering the Deluca factors, the Veteran's range of motion 
was diminished by 30 percent in terms of endurance, strength, 
and speed due to pain in both hips.  

Following this examination, the Veteran was awarded a 10 
percent rating due to painful limitation of motion for his 
left hip disability.  

In an October 2005 letter from the Veteran's podiatrist, it 
was noted that the Veteran's right limb was shorter than his 
left limb by 1/2 an inch.

In March 2006, the Veteran underwent VA examination of the 
joints.  The history of his hip disability was noted, but the 
physical aspect of this examination did not address the left 
hip range of motion.  

In May 2006, the Veteran underwent another VA examination of 
the hips.  He reported left hip pain as 4 to 7 out of 10 in 
terms of severity with associated weakness, stiffness, 
swelling, fatigue, and lack of endurance.  The Veteran also 
indicated that he experienced pain at the site of the bone 
graft on the left hip.  He advised that the left hip pain 
radiates up the back and down to the knees.  Otherwise, the 
Veteran reported similar symptoms as those reported during 
the October 2004 VA examination.  Physical examination 
revealed tenderness to palpation in the left hip over the 
left greater trochanter.  Range of motion testing revealed 
flexion to 85 degrees with pain, abduction to 18 degrees, 
internal rotation to 20 degrees with pain, and external 
rotation to 50 degrees with pain.  The examiner then 
indicated that external rotation was to 20 degrees with pain.  
The examiner noted that the Veteran was seated at 10 degrees 
without wincing, guarding, or frequent repositioning during 
the interview.  Fabere testing provoked groin pain consistent 
with the Veteran's hip pathology.  The examiner indicated 
that she was unable to determine the impact of the Deluca 
factors without resort to speculation and noted that the 
functional impairment was as described in the examination 
report.  She made no assessment of any neurological 
manifestations of the left hip disability.  

In November 2008, the Veteran underwent another VA 
examination of the joints.  In addition to previously 
reported symptoms, the Veteran advised that he experienced 
right leg radiculopathy associated with his right hip 
disability, which is separately service connected.  He 
advised that he experienced spasms in his hips when he 
attempts to sit in one place.  The examiner indicated that 
the Veteran could neither sit, nor stand in a comfortable 
position, and during the examination, the Veteran had to take 
breaks to become more comfortable.  Upon physical 
examination, all motor examination was intact in the lower 
extremities.  The Veteran was noted to have a decreased 
sensation in the right lower extremity, and the examiner 
found that the lower extremities of the left leg were intact 
entirely.  The Veteran was noted to have mild tenderness to 
the left sacroiliac joint.  The Spurling compression test was 
negative, the crossover test was negative in the lower 
extremities, but only had a positive Patrick's/Fabere test on 
the right.  

The left hip had no swelling, deformity, or discoloration.  
Range of motion was from 0 to 115 degrees, with pain past 90 
degrees.  The Veteran had 60 degrees of external rotation on 
the left, 40 degrees of internal rotation, and 40 degrees of 
abduction.  There was no change following three repetitions, 
and left hip strength was 5/5 in all planes.  Following 
examination, the Veteran was diagnosed as having bilateral 
hip degenerative joint disease.  It was noted that both hips 
were stable at this time.  The examiner opined that the left 
hip could lose between 15 to 20 degrees of overall range of 
motion due to decreased strength, incoordination, and 
fatigability during repetitive motions.  

The Board finds that the VA examinations of record are 
adequate for purposes of deciding the Veteran's increased 
rating claims.  The Board recognizes that the May 2006 range 
of motion testing revealed two different degrees of external 
rotation with no explanation of the discrepancy.  The Board 
notes, however, that it has considered the more severe degree 
of limitation in reaching this decision.  

Upon careful review of the evidence of record, the Board 
finds that a rating in excess of 10 percent for service-
connected left hip disability is not warranted.  The relevant 
medical evidence does not show flexion limited to 30 degrees 
or abduction lost beyond 10 degrees.  At its worst, flexion 
was limited to 70 degrees (considering the November 2008 
examination finding that range of motion was limited from 15 
to 20 degrees on the left with repetition), and abduction to 
18 degrees.  Thus, a higher, 20 percent rating under 
Diagnostic Codes 5252 and 5253 is not warranted.  As noted 
above, the highest rating assignable under Diagnostic Code 
5251 is 10 percent.  Additionally, there are no clinical 
records finding that the Veteran has neurological 
manifestations in the left lower extremity related to the 
Veteran's left hip disability.  

The Board has also considered whether the Veteran may be 
entitled to higher ratings under other diagnostic codes, but 
finds them inapplicable.  There is no clinical evidence of 
ankylosis of the left hip, nor has the Veteran contended 
otherwise to warrant a rating under Diagnostic Code 5250.  
Also, there is no clinical evidence reflecting a flail joint 
of the left hip to warrant a rating under Diagnostic Code 
5254, nor is there evidence that reflects a finding of 
malunion of the femur with a moderate hip disability to 
warrant a 20 percent rating under Diagnostic Code 5255.  
Finally, there is no clinical evidence that the Veteran's 
left leg is shortened more than 2 inches to award a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5275.  
Therefore, a rating in excess of 10 percent for service-
connected left hip disability is denied.  

Also, the Board has considered whether to assign a staged 
rating pursuant to Hart and finds that under the 
circumstances it is not appropriate.

The Veteran does not assert that he is totally unemployable 
because of his service-connected left hip disability alone, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his left hip disability.  
Additionally, the Veteran is already in receipt of benefits 
for total disability based upon individual unemployability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
left hip disability, the Board finds that the 10 percent 
rating currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

A rating in excess of 10 percent for left hip AVN is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


